949 So. 2d 319 (2007)
Roger B. THOMAS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-2451.
District Court of Appeal of Florida, Third District.
February 21, 2007.
Roger B. Thomas, in proper person.
Bill McCollum, Attorney General, and Richard L. Polin, Bureau Chief, for appellee.
Before SHEPHERD and SUAREZ, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
The defendant appeals the trial court's denial of his Petition for Writ of Habeas Corpus. We affirm.
The defendant was convicted for multiple offenses relating to his armed burglary of a Taco Bell restaurant. He has filed numerous postconviction motions attacking his burglary conviction. The instant habeas petition is yet another such attack. It is successive, time-barred and meritless. For these reasons, the trial court should have dismissed the habeas corpus petition instead of denying it on the merits. Baker v. State, 878 So. 2d 1236, 1245-46 (Fla. 2004). However, in order to save judicial *320 resources, we affirm. Richardson v. State, 918 So. 2d 999 (Fla. 5th DCA 2006).
Affirmed.